Case 8:17-cv-00118-DMG-DFM Document 613 Filed 03/16/20 Page 1 of 4 Page ID #:24790




      1
      2
      3
      4
      5
      6
      7
                             UNITED STATES DISTRICT COURT
      8
                            CENTRAL DISTRICT OF CALIFORNIA
      9
                                      SOUTHERN DIVISION
     10
        In re BANC OF CALIFORNIA             )   No. SA CV 17-118 DMG (DFMx)
     11 SECURITIES LITIGATION                )   consolidated with
                                             )   SA CV 17-00138 DMG (DFMx)
     12                                      )
                                             )
     13                                      )   CLASS ACTION
          This Document Relates To:          )
     14                                      )   ORDER AWARDING ATTORNEYS’
                                             )   FEES AND EXPENSES AND
     15        ALL ACTIONS.                      AWARD TO LEAD PLAINTIFF
                                             )   PURSUANT TO 15 U.S.C. §78u-
     16                                      )   4(a)(4)
                                             )
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
Case 8:17-cv-00118-DMG-DFM Document 613 Filed 03/16/20 Page 2 of 4 Page ID #:24791




      1         This matter came before the Court on March 16, 2020, on the motion of Lead
      2 Counsel for an award of attorneys’ fees and expenses incurred in the Litigation and
      3 an award to Lead Plaintiff [Doc. # 598]. The Court, having considered the record
      4 and the motion and having found the Settlement of this Litigation to be fair,
      5 reasonable, and adequate, and good cause appearing therefor;
      6         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
      7         1.    This Order incorporates by reference the definitions in the Stipulation
      8 of Settlement, dated October 28, 2019 (the “Stipulation”) [Doc. # 592], and all
      9 capitalized terms used, but not defined herein, shall have the same meanings as set
     10 forth in the Stipulation.
     11         2.    This Court has jurisdiction over the subject matter of this application
     12 and all matters relating thereto, including all Members of the Class who have not
     13 timely and validly requested exclusion.
     14         3.    Notice of Lead Counsel’s request for attorneys’ fees and expenses was
     15 given to all Class Members who could be located with reasonable effort. The form
     16 and method of notifying the Class of the request for attorneys’ fees and expenses
     17 met the requirements of due process, Rule 23 of the Federal Rules of Civil
     18 Procedure, and 15 U.S.C. § 78u-4(a)(7) (the Securities Exchange Act of 1934, as
     19 amended by the Private Securities Litigation Reform Act of 1995), constituted the
     20 best notice practicable under the circumstances, and provided due and sufficient
     21 notice to all persons and entities entitled thereto.
     22         4.    The Court hereby awards Lead Counsel attorneys’ fees of 33% of the
     23 Settlement Amount, which amounts to $6,517,500, plus expenses in the amount of
     24 $1,575,210.83, together with the interest earned on both amounts for the same time
     25 period and at the same rate as that earned on the Settlement Fund until paid. The
     26 Court finds that the amount of fees awarded is fair, reasonable, and appropriate under
     27 the “percentage-of-recovery” method.
     28
                                                  -1-
Case 8:17-cv-00118-DMG-DFM Document 613 Filed 03/16/20 Page 3 of 4 Page ID #:24792




      1        5.     The awarded attorneys’ fees and expenses and interest earned thereon,
      2 shall be paid to Lead Counsel immediately upon execution of the Final Judgment
      3 and Order of Dismissal with Prejudice and this Order, and subject to the terms,
      4 conditions and obligations of the Stipulation, and in particular the terms of ¶ 6.2,
      5 which terms, conditions and obligations are incorporated herein.
      6        6.     In making this award of fees and expenses to Lead Counsel, the Court
      7 has considered and found that:
      8               (a)   the Settlement has created a fund of $19,750,000 in cash that is
      9 already on deposit, and numerous Class Members who submit, or have submitted,
     10 valid Proof of Claim and Release forms will benefit from the Settlement created by
     11 Lead Counsel;
     12               (b)   over 35,000 copies of the Notice were disseminated to potential
     13 Class Members indicating that Lead Counsel would move for attorneys’ fees in an
     14 amount not to exceed 33% of the Settlement Amount and for expenses in an amount
     15 not to exceed $1,700,000, plus interest on both amounts, and no objections to the
     16 fees or expenses were filed by Class Members;
     17               (c)   Lead Counsel have pursued the Litigation and achieved the
     18 Settlement with skill, perseverance, and diligent advocacy;
     19               (d)   Lead Counsel have expended substantial time and effort
     20 pursuing the Litigation on behalf of the Class;
     21               (e)   Lead Counsel pursued the Litigation on a contingent basis,
     22 having received no compensation during the Litigation, and any fee amount has been
     23 contingent on the result achieved;
     24               (f)   the Litigation involves complex factual and legal issues and, in
     25 the absence of settlement, would involve lengthy proceedings whose resolution
     26 would be uncertain;
     27
     28
                                                -2-
Case 8:17-cv-00118-DMG-DFM Document 613 Filed 03/16/20 Page 4 of 4 Page ID #:24793




      1               (g)    had Lead Counsel not achieved the Settlement, there would
      2 remain a significant risk that the Class may have recovered less or nothing from
      3 Defendants;
      4               (h)    public policy concerns favor the award of reasonable attorneys’
      5 fees and expenses in securities class action litigation; and
      6               (i)    the attorneys’ fees and expenses awarded are fair and reasonable
      7 and consistent with awards in similar cases within the Ninth Circuit.
      8         7.    Any appeal or any challenge affecting this Court’s approval regarding
      9 the Fee Motion shall in no way disturb or affect the finality of the Judgment entered
     10 with respect to the Settlement.
     11         8.    Pursuant to 15 U.S.C. § 78u-4(a)(4), the Court awards $1,444 to Lead
     12 Plaintiff Iron Workers Local No. 25 Pension Fund in order to reimburse it for its
     13 expenses incurred directly related to its representation of the Class.
     14         9.    In the event that the Settlement is terminated or does not become Final
     15 or the Effective Date does not occur in accordance with the terms of the Stipulation,
     16 this Order shall be rendered null and void to the extent provided in the Stipulation
     17 and shall be vacated in accordance with the Stipulation.
     18         IT IS SO ORDERED.
     19
     20 DATED: March 16, 2020                   ____________________________________
                                                DOLLY M. GEE
     21
                                                UNITED STATES DISTRICT JUDGE
     22
     23
     24
     25
     26
     27
     28
                                                  -3-
